                       1     JOHN C. FISH, Jr., Bar No. 160620
                             jfish@littler.com
                       2     FRANCESCA M. LANPHER, Bar No. 299318
                             flanpher@littler.com
                       3     BLAIR C. SENESI, Bar No. 313580
                             bsenesi@littler.com
                       4     LITTLER MENDELSON, P.C.
                             333 Bush Street
                       5     34th Floor
                             San Francisco, California 94104
                       6     Telephone: 415.433.1940
                             Facsimile: 415.399.8490
                       7
                             Attorneys for Defendants
                       8     COUNTY OF CONTRA COSTA, CONTRA
                             COSTA COUNTY OFFICE OF THE DISTRICT
                       9     ATTORNEY and DIANA BECTON

                    10
                                                             UNITED STATES DISTRICT COURT
                    11
                                                         NORTHERN DISTRICT OF CALIFORNIA
                    12
                                                                SAN FRANCISCO DIVISION
                    13

                    14
                             MARY ELIZABETH KNOX; RACHEL                   Case No. 3:20-cv-01449-JCS
                    15       PIERSIG; ALISON CHANDLER; MARY
                             BLUMBERG; JILL HENDERSON                      NOTICE OF APPEARANCE OF BLAIR
                    16                                                     SENESI AS COUNSEL FOR
                                               Plaintiffs,                 DEFENDANTS COUNTY OF CONTRA
                    17                                                     COSTA, CONTRA COSTA COUNTY
                                    v.                                     OFFICE OF THE DISTRICT ATTORNEY,
                    18                                                     AND DIANA BECTON
                             THE COUNTY OF CONTRA COSTA;
                    19       THE CONTRA COSTA COUNTY                       Complaint Filed:   February 26, 2020
                             DISTRICT ATTORNEY’S OFFICE;
                    20       DISTRICT ATTORNEY DIANA
                             BECTON, in her official capacity and in
                    21       her individual capacity; and does 1 through
                             10, inclusive,
                    22
                                               Defendants.
                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
       333 Bush Street       NOTICE OF APPEARANCE OF BLAIR
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                             SENESI AS COUNSEL FOR DEFENDANTS                                      Case No. 3:20-CV-01449-JCS
                       1     TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                       2              PLEASE TAKE NOTICE that Blair Senesi of the Law Firm of Littler Mendelson, P.C., 333

                       3     Bush Street, 34th Floor, San Francisco, California 94104; telephone (415) 433-1940, hereby enters

                       4     her appearance as one of the attorneys of record for Defendants County of Contra Costa, Contra Costa

                       5     County Office of the District Attorney, and Diana Becton in the above-captioned matter. The filing of

                       6     this form constitutes the first appearance in this case of the attorney listed above. Please send copies

                       7     of all future pleadings and correspondence and all communications to and from the Court concerning

                       8     this matter to the undersigned at 333 Bush Street, 34th Floor, San Francisco, California 94104 or e-

                       9     mail address bsenesi@littler.com.

                    10
                             DATED: January 21, 2021
                    11
                                                                                  /s/ Blair C. Senesi
                    12                                                            JOHN C. FISH, Jr.
                                                                                  FRANCESCA M. LANPHER
                    13                                                            BLAIR C. SENESI
                                                                                  LITTLER MENDELSON, P.C.
                    14
                                                                                  Attorneys for Defendants
                    15                                                            COUNTY OF CONTRA COSTA,
                                                                                  CONTRA COSTA COUNTY OFFICE OF
                    16                                                            THE DISTRICT ATTORNEY and DIANA
                                                                                  BECTON
                    17

                    18

                    19

                    20

                    21       4830-0205-7432.1 075478.1004
                             1/20/21
                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P .C.
       333 Bush Street       NOTICE OF APPEARANCE OF BLAIR
          34th Floor
   San Francisco, CA 94104
         415.433.1940
                             SENESI AS COUNSEL FOR DEFENDANTS                                            Case No. 3:20-CV-01449-JCS
